         Case 1:20-cv-01764-YK Document 16 Filed 08/02/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MINH DUNG ALUMINUM                             :
COMPANY, LTD,                                  :       No. 1:20-cv-01764
     Plaintiff                                 :
                                               :       (Judge Kane)
             v.                                :
                                               :
ALUMINUM ALLOYS MFG LLC,                       :
    Defendant                                  :

                                           ORDER

      AND NOW, on this 2nd day of August 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

   1. Plaintiff’s motion for entry of default judgment (Doc. No. 14) is GRANTED IN PART
      and DENIED IN PART as follows:

          a. Plaintiff’s motion is GRANTED to the extent it seeks a judgment against
             Defendant in the amount of $244,372.20 representing direct damages for breaches
             of sales contracts for the sale of aluminum ingots, costs incurred to store
             nonconforming goods, and lost profits stemming from Defendant’s failure to
             fulfill its obligations under the parties’ contracts;

          b. Plaintiff’s motion is DENIED to the extent it seeks a judgment against Defendant
             in the amount of $725.00 for costs and fees associated with litigating this matter;

   2. The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff and against
      Defendant in the amount of $244,372.20; and

   3. The Clerk of Court is directed to CLOSE the case.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
